[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                   FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               SEPT 9, 2008
                                                            THOMAS K. KAHN
                                No. 08-11335
                                                                 CLERK
                            Non-Argument Calendar


                     D. C. Docket No. 06-01297-CV-JOF-1

DAWN BERTSCH PORTER,
individually and as Administratrix of the
Estate of Leland Langston Porter, Deceased,

                                                       Plaintiff-Appellant,

                                     versus

ELI LILLY AND COMPANY,

                                                       Defendant-Appellee.



                  Appeal from the United States District Court
                     for the Northern District of Georgia


                             (September 9, 2008)

Before DUBINA, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      This is an appeal from the district court’s grant of summary judgment in

favor of defendant Eli Lilly and Company (“Eli Lilly”). Plaintiff Dawn Bertsch

Porter (“Porter”) brought an action against Eli Lilly contending that it was

responsible for the suicide of her husband, Leland “Lee” Porter, because Eli Lilly

failed to adequately warn of the potential risks between the drug Prozac and

suicide. We review a district court’s grant of summary judgment de novo. Eley v.

Baptist Hosp. Worth County, Inc., 199 Fed. Appx. 757, 758 (11th Cir. 2006).

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court correctly granted Eli Lilly’s motion for summary judgment based

on Porter’s failure to produce evidence of proximate cause. See Powell v. Harsco

Corp., 433 S.E.2d 608, 610 (Ga. Ct. App. 1993). Under Georgia law, Porter was

required to prove that, but for the alleged inadequate warning, Dr. Wolfberg,

decedent’s physician, would not have prescribed Prozac to decedent. See Wheat v.

Sofamor, S.N.C., 46 F. Supp. 2d 1351, 1363 (N.D. Ga. 1999). Dr. Wolfberg

unequivocally testified that even if he had read the warning that Porter asserts

should have been given, he still would have prescribed Prozac to the decedent.

Thus, we agree with the district court that Porter cannot prove that Prozac was the

proximate cause of decedent’s death.




                                          2
         Because there is no merit to any of the arguments Porter makes in this

appeal, we affirm the district court’s grant of summary judgment in favor of Eli

Lilly.

         AFFIRMED.




                                           3